Citation Nr: 0426967
Decision Date: 09/28/04	Archive Date: 01/04/05

DOCKET NO. 99-10 537                        DATE SEP 28 2004

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to a higher initial rating for cervical strain, rated as 10 percent disabling from April 9, 1996 to September 25,2003; evaluated as 20 percent disabling from September 26,2003, to June 15,2004; and 30 percent disabling commencing June 16, 2004.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to June 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating action from the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA). Since then, this case has been transferred to the RO in Nashville, Tennessee.

The Board notes that the veteran had perfected an appeal regarding entitlement to a higher initial rating for migraine headaches. In a December 2003 rating action, the RO granted the maximum schedular evaluation for that disability. The RO notified the veteran that she had been assigned the highest evaluation possible and that issue was closed. The veteran did not respond, therefore, the Board will only review the issue listed on the title page.

FINDINGS OF FACT

In August 2004, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal for entitlement to a higher initial rating for cervical strain.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for a higher initial rating for cervical strain, have been met. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 (2000).

-2



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. In a February 1999 rating action, service connection was granted for cervical strain and a 10 percent evaluation was assigned. The veteran was notified of this action by the RO later that month. The RO received a notice of disagreement (NOD) in February 1999 regarding the assigned 10 percent evaluation disability evaluation for cervical strain. The RO issued a statement of the case (SOC) in February 1999. The RO received a VA Form 9, substantive appeal, concerning a higher evaluation for cervical strain in March 1999.

On August 22, 2004, the RO received a statement from the veteran requesting withdrawal of her appeal regarding a higher evaluation for cervical strain.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant. 38 C.F.R. § 20.204(c). The appellant has withdrawn her appeals regarding the assignment of a higher evaluation for cervical strain; hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed without prejudice.

- 3 



ORDER

The appeal regarding entitlement to a higher initial rating for cervical strain, rated as 10 percent disabling from April 9, 1996 to September 25, 2003; evaluated as 20 percent disabling from September 26, 2003, to June 15, 2004; and 30 percent disabling commencing June 16, 2004, is dismissed.

J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals

-4



